Citation Nr: 0632759	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  05-11 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

3.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to October 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

The RO denied entitlement to service connection for a right 
knee disorder in February 1998.  The veteran was notified of 
that decision and did not appeal, and that decision is final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1997).  The veteran again claimed entitlement to service 
connection for a right knee disorder, which the RO denied in 
the July 2003 decision.  The January 2005 statement of the 
case for the veteran's appeal of the July 2003 decision is 
incomplete since it does not address the laws and regulations 
pertinent to new and material evidence claims.  In addition, 
the veteran has not been informed of the basis for the 
previous denial of service connection and the specific 
evidence needed to satisfy the element of the claim that was 
the basis for the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Remand of this issue is, therefore, 
required.

At his May 2006 hearing the veteran submitted additional 
evidence in support of his claims, and expressly stated that 
he was not waiving his right to have this evidence considered 
by the RO in the first instance.  Accordingly, this case must 
be remanded for review of the new evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 20.1304 
(2006).  

In June 2004 the veteran underwent a VA examination for his 
left knee disability.  The Board finds that the examination 
report is not adequate for rating purposes because it does 
not document all the functional limitations due to the 
disability as required by 38 C.F.R. § 4.40.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Hence, another VA examination 
is needed. 

Additionally, at his hearing the veteran testified that he 
was currently being treated for his cervical spine and knee 
disabilities by private medical care providers, having most 
recently been treated in May 2006.  VA is obligated to obtain 
this evidence, which is shown to be relevant to the issues on 
appeal.  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate  
in the development of the case, and that the consequences of  
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

Accordingly, the case is remanded for the following:

1.  Inform the veteran of the basis for 
the previous denial of service connection 
for a right knee disability and the 
specific evidence needed to satisfy the 
element of the claim that was the basis 
for the previous denial.  

2.  Ask the veteran to identify all 
medical care providers who treated him 
for his knees and cervical spine, and 
obtain the records of that treatment. 

3.  Provide the veteran an orthopedic 
examination to determine the nature and 
severity of his service-connected left 
knee disorder.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary.

The examiner should conduct an 
examination of the left knee and provide 
a diagnosis of any pathology found.  In 
examining the knee the examiner should 
document any limitation of motion, 
including any specific limitation of 
motion due to pain, expressed in terms of 
full extension being zero degrees.  The 
examiner should describe any subluxation 
or instability, crepitance, or locking, 
and also describe any functional loss 
pertaining to the knee.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.  The supplemental statement 
of the case should incorporate all 
evidence submitted since the issuance of 
the statement of the case in January 
2005, and include the laws and 
regulations concerning new and material 
evidence.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. W. FABIAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


